Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00557-CV

                                          IN RE Stephanie RIOS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 16, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 4, 2015, relator Stephanie Rios filed a petition for writ of mandamus and an

emergency motion to abate further proceedings in the trial court pending a ruling on the mandamus

petition. The court has considered the motion and petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the emergency motion to abate are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. PR-14-016, styled In the Estate of Artemio Rios, Deceased, pending in the
County Court at Law, Starr County, Texas, the Honorable Romero Molina presiding.